DETAILED ACTION
NEW REJECTIONS
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 46 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. A coating that is stretchable is not disclosed in the instant specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




5.	Claim 48 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 48 recites the phrase ‘the base layer’ in line 3. There is insufficient antecedent basis for this limitation in the claim.

6.	Claim 51 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The phrase ‘further comprising an additional layer comprises a barrier coating’ is indefinite as its meaning is unclear. For purposes of examination, the phrase will be interpreted to mean ‘further comprising an additional layer comprising a barrier coating.’

7.	Claim 54 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The phrase ‘PET is stretchable material’ is indefinite as its meaning is unclear. For purposes of examination, the phrase will be interpreted to mean ‘PET is the stretchable material.’ The phrase ‘a first coating of vinyl acrylate copolymer’ is indefinite as it is unclear if the coating is the same first coating as in Claim 46. The phrase is also not a method step.



Claim Rejections – 35 USC § 103
9.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

10. 	Claims 46 — 48, 51,  54 — 56 and 64 — 67 are rejected under 35 U.S.C. 103(a) as being
unpatentable over Hutchinson et al (U.S. Patent Application Publication No. 2008/0041304 A1)
in view of Lischefki et al (U.S. Patent Application Publication No. 2007/0259142 A1) and
Grasley (U.S. Patent No. 3,383,349).
With regard to Claim 46, Hutchinson et al disclose a preform (paragraph 0042) for a bottle (paragraph 0010) comprising a biaxially stretchable plastics material (PET having a stretch ratio, therefore stretched in two different directions; paragraph 0077); a coating, therefore a first coating layer, is provided on the outside (exterior; paragraph 0059), therefore on a wall, that is a polymer coating (paragraph 0070) that is EVOH (paragraph 0008); the claimed aspect of being ‘for a bottle,’ and therefore the claimed aspect of ‘for blow forming to’ is directed to an intended 
Lischefki et al teach EVOH comprising ethylene vinyl acrylate copolymer that is partially
hydrolyzed, because a degree of hydrolysis of at least 50%, preferably at least 85%, is taught
(paragraph 0024) for the purpose of obtaining a container having advanced oxygen barrier
(receptacle; paragraph 0004).
It therefore would have been obvious for one of ordinary skill in the art to provide
partially hydrolyzed ethylene vinyl acrylate copolymer in order to obtain a container having advanced oxygen barrier as taught by Lischefki et al. Lischefki et al do not teach that ethylene vinyl acrylate is branched, but Grasley discloses that ethylene vinyl acrylate copolymer is branched (column 1, lines 55 — 72). 
With regard to Claim 47, Grasley discloses that the branching is in the middle, because it is occasional (column 1, lines 55 – 72 of Grasley), and is therefore not only at the edges, and Grasley also discloses that the branching is short, relative to the backbone, because the backbone is defined as being ‘long’ whereas the branches are not (column 1, lines 55 – 72 of Grasley).
With regard to Claim 48, more than one coating is disclosed (one or more layers;
paragraph 0041 of Hutchinson et al) and the coatings are scratch — resistant (scuff resistance; paragraph 0041 of Hutchinson et al).
With regard to Claim 51, at least one coating is an additional  barrier layer (paragraph 0041 of Hutchinson et al).

during blow molding; paragraph 0074 of Hutchinson et al) with formation of a bottle
(paragraph 0074 of Hutchinson et al) and the preform is heated to above the glass
transition temperature of the stretchable material (paragraph 0071 of Hutchinson et al) and is
expanded by stretching (paragraph 0057). Hutchinson et al fail to disclose stretching subsequent
to heating. However, in paragraph 0057, expansion by stretching is disclosed after heating
(heated and expanded by stretching). It would have been obvious for one of ordinary skill in the
art to provide for stretching subsequent to heating, as expansion by stretching is disclosed after
heating. A glass transition temperature of the first coating that is less than the glass transition temperature of PET is not explicitly disclosed. However, the disclosed first coating includes a coating that is EVOH comprising ethylene vinyl acrylate copolymer that is greater than 99% 
hydrolyzed, because a degree of hydrolysis of at least 85% is disclosed.
With regard to Claim 55, a curing phase is disclosed at an elevated temperature
(thermoset; paragraph 0045 of Hutchinson et al), therefore also a drying step.
With regard to Claim 56, the coating is applied by spraying (paragraph 0131 of
Hutchinson et al).
With regard to Claims 64 — 66, the EVOH is therefore an additive that is also a barrier
material. Alternatively, MXD6 is additionally disclosed by Hutchinson et al as a barrier
material (paragraph 0008). It would have been obvious for one of ordinary skill in the art to
provide for an additive comprising MXD6, as MXD6 is disclosed.
With regard to Claim 67, the coating disclosed by Hutchinson et al is water — borne


11. 	Claim 50 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hutchinson et al
(U.S. Patent Application Publication No. 2008/0041304 A1) in view of Lischefki et al
(U.S. Patent Application Publication No. 2007/0259142 A1) and Grasley (U.S. Patent No.
3,383,349) and further in view of Gottlieb et al (EP 2431409 Al).
Hutchinson et al, Lischefki et al and Grasley disclose a preform as discussed above.
Hutchinson et al, Lischefki et al and Grasley fail to disclose a moisture barrier that is branched
polyvinyl butyral.
Gottlieb et al teach a container (paragraph 0001) comprising a coating that is polyvinyl
butyral for the purpose of obtaining a coating that is protective (paragraph 0024).
It therefore would have been obvious for one of ordinary skill in the art to provide for
polyvinyl butyral, including branched polyvinyl butyral, therefore a moisture barrier, in order to
obtain a coating that is protective as taught by Gottlieb et al.

12. 	Claims 53, 58 and 63 are rejected under 35 U.S.C. 103(a) as being unpatentable over
Hutchinson et al (U.S. Patent Application Publication No. 2008/0041304 A1) in view of
Lischefki et al (U.S. Patent Application Publication No. 2007/0259142 A1) and Grasley (U.S.
Patent No. 3,383,349) and further in view of Tobias (U.S. Patent Application Publication
No. 2003/0211256 A1).
Hutchinson et al, Lischefki et al and Grasley disclose a preform as discussed above. A

the coating has a glass transition temperature that is equal to PET (paragraph 0073 of Hutchinson
et al). With regard to Claims 53 and 63, Hutchinson et al, Lischefki et al and Grasley fail
to disclose a barrier on an inside of the preform.
Tobias teaches a preform (paragraph 0027) comprising a barrier layer 
on an inside of the preform (layer ‘22’; paragraph 0024) for the purpose
of obtaining a preform that is readily recycled (paragraph 0008).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
barrier on an inside of the preform, in order to obtain a preform that is readily recycled as taught by Tobias et al.
With regard to Claim 58, Hutchinson et al also alternatively disclose coating of the bottle, instead of the preform (container; paragraph 0010).

13. 	Claims 52 and 60 — 62 are rejected under 35 U.S.C. 103(a) as being unpatentable over
Hutchinson et al (U.S. Patent Application Publication No. 2008/0041304 Al) in view of Lischefki et al (U.S. Patent Application Publication No. 2007/0259142 A1) and Grasley (U.S.
Patent No. 3,383,349) and Tobias et al (U.S. Patent Application Publication No. 2003/0211256
Al) and further in view of Wood et al (U.S. Patent No. 5,882,565).
Hutchinson et al, Lischefki et al, Grasley and Tobias disclose a preform as discussed
above. With regard to Claim 52 and 60 – 62, Hutchinson et al, Lischefki et al, Grasley and Tobias fail to disclose a polysaccharide.
Wood et al teach a barrier comprising cyclodextrin for the purpose of obtaining improved
clarity, processability and structural properties (column 3, lines 53 — 59).

cyclodextrin, therefore a polysaccharide, in order to obtain improved clarity, processability and
structural properties as taught by Wood et al.


14. 	Claim 57 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hutchinson et al
(U.S. Patent Application Publication No. 2008/0041304 A1) in view of Lischefki et al
(U.S. Patent Application Publication No. 2007/0259142 A1) and Grasley (U.S. Patent No.
3,383,349) and further in view of Hutchinson (U.S. Patent No. 6,391,408 B1).
Hutchinson et al, Lischefki et al and Grasley disclose a preform as discussed above.
Hutchinson et al, Lischefki et al and Grasley fail to disclose coating electrostatically, wherein
the coating is charged electrically in a spray head and wherein the preform is earthed, and
coating droplets are attracted to the preform.
Hutchinson teaches a preform (column 6, lines 31 — 40) that is coated electrostatically,
wherein the coating is charged electrically in a spray head and wherein the preform is earthed (preform is grounded; column 25, lines 50 — 59) for the purpose of obtaining a coating that is
smooth (column 25, line 65).
It therefore would have been obvious for one of ordinary skill in the art to provide for
coating electrostatically, wherein the coating is charged electrically in a spray head and wherein
the preform is earthed, and coating droplets are attracted to the preform, in order to obtain a
coating that is smooth as taught by Hutchinson.



15.	Applicant’s arguments regarding the rejections of the previous Action have been carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on page 10 of the remarks dated November 16, 2021, that the focus of the solution to the claimed invention is a first coating on the base preform layer.
However, a base preform layer is no longer claimed, after the current amendment.
Applicant also argues on page 10 that Lischefki  et al do not teach similar polar structure to branched ethylene vinyl acrylate copolymer.
However, similar polar structure to branched ethylene vinyl acrylate copolymer is no longer claimed, after the current amendment.
Applicant also argues on page 10 that Lischefki et al is directed to trays, and therefore cannot make obvious the claimed invention, which is directed to a bottle, and cannot be combined with Hutchinson  et al, which is also directed to a bottle.
However, the trays taught by Lischefki et al are receptacles, like the bottles disclosed by Hutchinson et al and in the claimed invention. It therefore would have been obvious for one of ordinary skill in the art to provide for the EVOH taught by LIschefki et al in Hutchinson et al.
Applicant also argues, on page 11, that the problems of delamination  and cracking are not solved by Gottlieb et al.
However, the solving of delamination  and cracking problems is not claimed.
Applicant also argues on page 11 that an inner layer is not taught by Tobias. 
However, the phrase ‘inner layer’ is not claimed.
Applicant also argues, on page 12, that the yeast strain of Claim 61 is not disclosed in the prior art.

Applicant also argues on page 12 that sprayed droplets directed to preforms held on charged pins are not disclosed in the prior art.
However, charged pins are not claimed.

16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARC A PATTERSON/Primary Examiner, Art Unit 1782